Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
unidirectional rotating structure in claim 1, and 
locking member in claim 10.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Day (US 6,722,232, "Day"), in view of Kimberly (US 7,628,098, "Kimberly").  

Regarding claim 1, Day discloses a driving tool (Figs 1-3, 5, and 10 below), including: 
a grip body 3, 6 (3:43-58, Fig 1, below); 
a main body (120 comprising central shaft portion 122 and distal annular head portion, (Figs 1-3) disposed on the grip body, the main body including a 5body portion (shaft portion at 122, 124) and a head portion (annular distal end portion, Figs 1-3 and 10) which is connected to the body portion; 
a driving assembly, received within the grip body (Figs 1-3, 13:24-33), the driving assembly including a first driving member 42, a second driving member 36 and an unidirectional rotating structure 38 (Fig 5, below, 5:15-53), the first driving member 42 having a first driving toothed portion which is annular (Fig 5), the second driving member 10having a second driving toothed portion which is annular (Fig 5), the first driving member and the second driving member being rotatably and coaxially arranged in the grip body (along the axis of 32), the first driving member being connected to the second driving member via the unidirectional rotating structure (Ibid.), when the first driving member rotates in a rotation direction, the second driving 15member is driven to rotate via the unidirectional rotating structure, when the first driving member rotates in a direction counter to the rotation direction, the second driving member is not driven to rotate synchronously via the unidirectional rotating structure (see description of clutch functionality, Ibid.); 
a driven assembly 126, including at least one driven member 128, the at least one 20driven member having a driven toothed portion which is annular (128 is a bevel gear), the at least driven member being rotatably disposed in the head portion (Fig 10, 12:43-64; 13:33-54); 
a toothed bar 124, disposed through the body portion, two opposite ends of the toothed bar respectively projecting into the head portion and the grip body (Figs 2-3 and 10), 11the two opposite ends of the toothed bar respectively having a first transmitting toothed portion 134 (Figs 2, 3, and 10) and a second transmitting toothed portion 102 (Figs 2-3) which are annular, the first transmitting toothed portion 134 being meshed with the driven toothed portion of the at least one driven member 128 (13:38-53), the second 5transmitting toothed portion 102 being meshed with the second driving toothed portion of the second driving member (via intermediate gears); 
a press handle 8 (Figs 1-2), movably disposed on the grip body, the press handle including a driven toothed row (upper end portion of 8, Figs 2 and 4), the driven toothed row being meshed with the first driving toothed portion of the first driving member so as to drive 10the first driving member to rotate through a movement of the press handle (Fig 2, 4:8-24; 6:49-60).


                     
    PNG
    media_image1.png
    508
    802
    media_image1.png
    Greyscale

                    
    PNG
    media_image2.png
    506
    788
    media_image2.png
    Greyscale

    
    PNG
    media_image3.png
    754
    472
    media_image3.png
    Greyscale
        
    PNG
    media_image4.png
    736
    305
    media_image4.png
    Greyscale


                  
    PNG
    media_image5.png
    439
    857
    media_image5.png
    Greyscale

However, Day does not explicitly disclose that the head portion is rotatably disposed on the grip body.   Kimberly is also concerned with a driving tool comprising a grip body 44 and main body 42, and teaches providing a rotable connection therebetween to “permit selective angular positioning of the head 42 relative to the handle,” (3:50-60).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Day by providing the rotable or pivotable connection between the head and grip body, as taught by Kimberly, to allow a user to angularly orient the head so the fastener engaging portion could be rotated to best suit a particular application and use of the tool, such as in tight spaces with obstructions in the work area.  Providing the rotating functionality would increase utility and versatility of the tool and increase safety of a user, avoiding unsafe positioning.    


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Day, in view of Kimberly, as applied to claim 1, and further in view of Bouchard, et al. (US 2010/0326243, "Bouchard").  

Regarding claims 8-9, Day, as modified, discloses the limitations of claim 1, as described above, but does not explicitly disclose the plurality of first positioning assemblies and the at least one second positioning assembly disposed in the body portion and grip portion, or that each of the plurality of first positioning assemblies is an embedded hole, and are annularly arranged on an end of the body portion equiangularly, that the driving tool has two said second positioning assemblies respectively and symmetrically positioned in the grip body, each assembly including a spring and a ball, the spring abutting against and between the grip body and the ball, the spring is configured to drive the ball to move toward the body portion, and the ball is embeddable into one said first positioning assembly.   
Day, as modified above, discloses that the head portion is rotatably disposed on the grip body, but does not disclose the particular structure to achieve that rotatable functionality.  Bouchard is also concerned with a driving tool having a fastener engaging head portion 18, 40, and teaches providing relative rotation between the head portion and a collar 42, 114 by providing recesses 121 (embedded holes) symmetrically disposed on the cylindrical body end 22 of the head portion which are configured to selectively receive balls 116 (urged by springs 118) to allow indexable relative rotation between the head portion and collar.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to configure the device of Day, as modified, by incorporating the embedded recesses (first positioning assemblies) into the head portion and the balls and springs (second positioning assemblies) into the grip body to provide the intended relative rotation while also permitting the head to remain at a particular selected indexed angular position (such as 90 degrees), providing predictable, consistent orientation of the tool when used in that particular configuration.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,974,369.    Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of the ‘369 patent generally teach the limitations of instant claim 1.  



Allowable Subject Matter
Claims 2-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if a terminal disclaimer is filed, as described above.  
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 2, 3, and 4, the closest art of record, Day and Kimberly teach the limitations of claim 1, as described above, but neither Day nor Kimberly, alone or in combination, teaches, suggests, or makes obvious the integral embedded portion and first ring ditch of claim 2, the second embedded portion and second ring ditch of claim 3, or the reinforcing sleeve and inserting section of claim 4, as particularly required by the claims and in combination with the additional limitations of the claims.  Claims 5-7 and 10 would be allowable as being dependent from an allowable claim.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He (US 9,868,191), Yang, et al. (US 9,868,190), and Chu (2005/0155468) each teach a driving tool in which a fastener-engaging head portion is driven by a shaft connected to a handle.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN D KELLER/Primary Examiner, Art Unit 3723